PER CURIAM.
The State challenges the district court’s dismissal for delay in bringing the defendant to a second trial following a first trial which culminated in a jury’s acquitting on two of four felony counts and an order of mistrial on the remaining two counts.
The State contends — not that the prosecutor made a sufficient showing of good cause to justify the delay attributable to the State and to the court — but that the trial court did not properly evaluate the *725prosecutor’s showing. Even without our applying the presumption of regularity which attends an inquiry as to the validity of a district court judgment, we are left unpersuaded by the State’s appellate argument. This case having little if any precedential value, we perceive no purpose to be served by detailing the chronology of proceedings or the prosecutor’s proffered showing — which we have reviewed. Finding no error,
The judgment is affirmed.